Case: 20-10029      Document: 00515539287         Page: 1    Date Filed: 08/25/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                                           Fifth Circuit

                                                                          FILED
                                                                      August 25, 2020
                                    No. 20-10029
                                  Summary Calendar                     Lyle W. Cayce
                                                                            Clerk

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DALLAS RAY MORALES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:19-CR-167-1


Before DAVIS, STEWART, and DENNIS, Circuit Judges.
PER CURIAM:*
       Dallas Ray Morales appeals his guilty plea conviction for being a felon in
possession of ammunition, in violation of 18 U.S.C. § 922(g)(1). Relying on
National Federation of Independent Business v. Sebelius, 567 U.S. 519 (2012),
Morales argues that § 922(g)(1) is unconstitutional because it exceeds
Congress’s authority under the Commerce Clause to regulate economic
activities. He concedes that this argument is foreclosed by our decision in


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 20-10029     Document: 00515539287     Page: 2   Date Filed: 08/25/2020


                                  No. 20-10029

United States v. Alcantar, 733 F.3d 143 (5th Cir. 2013). Citing Alcantar, the
Government moves for summary affirmance or, in the alternative, for an
extension of time in which to file a merits brief.
      The Government’s position is “clearly right as a matter of law so that
there can be no substantial question as to the outcome of the case.” Groendyke
Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969); see Alcantar, 733
F.3d at 145-46.      Accordingly, the motion for summary affirmance is
GRANTED. The Government’s alternate motion for an extension of time is
DENIED. The judgment is AFFIRMED.




                                        2